UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6986



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LARRY DONELL DAWSON,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:99-cr-00783-GRA-1)


Submitted:   July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Donell Dawson, Appellant Pro Se.    Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Donell Dawson appeals the district court’s order

denying   his   motion   for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      United States v. Dawson, No. 8:99-cr-00783-

GRA-1 (D.S.C. June 3, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    - 2 -